Citation Nr: 0705986	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-25 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a cystocele from January 29, 2001, through April 18, 2006.

2.  Entitlement to an evaluation in excess of 60 percent for 
a cystocele from April 18, 2006.

3.  Entitlement to a compensable evaluation for bronchitis 
from August 28, 2000, through April 18, 2006.

4.  Entitlement to an evaluation in excess of 30 percent for 
bronchitis from April 18, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from November 1978 to November 
1998.

This appeal arose before the Board of Veterans' Appeals 
(Board) from multiple rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2002, 
the RO issued a decision which increased the evaluation 
assigned for the service-connected cystocele to 40 percent.  
Subsequently, a September 2002 rating action granted service 
connection for bronchitis, assigning it a 0 percent 
evaluation.  In February 2006, the Board remanded these 
issues for additional development.  In August 2006, the RO 
issued a rating action which increased the evaluation 
assigned to the cystocele to 60 percent and the evaluation 
assigned to the bronchitis to 30 percent, each effective from 
April 18, 2006.


FINDINGS OF FACT

1.  From January 29, 2001, through April 18, 2006, the 
veteran's cystocele was manifested by stress incontinence and 
the wearing of pads, which required changing two to three 
times per day.

2.  From April 18, 2006, the veteran's cystocele is 
manifested by stress incontinence and the wearing of pads 
which must be changed 10 to 15 times per day.

3.  From August 28, 2000, through April 18, 2006, the 
veteran's bronchitis was manifested by an occasionally 
productive cough and scattered wheezes in the upper lung 
lobes.

4.  From April 18, 2006, the veteran's bronchitis was 
manifested by coughing in the morning, the use of an inhaler 
twice a week, shortness of breath on moderate to severe 
exertion, and post-bronchodilator FEV1/FVC of 83 percent of 
predicted.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a cystocele from January 29, 2001, through April 18, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.10, 4.20, Diagnostic Codes (DCs) 7599-7516 
(2006).

2.  The criteria for an evaluation in excess of 60 percent 
for a cystocele from April 18, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.20, 
DCs 7599-7516 (2006).

3.  The criteria for a compensable evaluation for bronchitis 
from August 28, 2000, through April 18, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.20, 
DC 6600 (2006).

4.  The criteria for an evaluation in excess of 30 percent 
for bronchitis from April 18, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.20, 
DC 6600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In March and July 2001, January 2003, July 2005, and February 
2006 letters, the RO informed the veteran of its duty to 
assist her in substantiating her claim under the VCAA, and 
the effect of this duty upon her claim.  She was told what 
evidence was needed to substantiate her claim, to include 
what evidence and information VA would obtain in her behalf 
and what information and evidence she could submit.  She was 
told to submit any evidence relevant to her claim.

The Board finds that the content of the multiple letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Subsequently, 
the February 2005 and August 2006 SSOCs were issued, each of 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to her claim has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for increased ratings are being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial award 
of service connection for bronchitis, the Board is required 
to evaluate all the evidence of record reflecting the period 
of time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Cystocele

The relevant evidence of record includes a March 1999 VA 
examination report.  The veteran had urinary leakage with 
coughing, bending, or any stress.  

Another VA examination of the veteran was performed in August 
2001.  She had undergone a hysterectomy in service, with 
resultant bladder problems.  The examiner noted that the 
claims folder had not been available at the time of the 
examination.  She noted that she had had five to six urinary 
tract infections since the surgery, which had not required 
hospital care.  The physical examination noted her comment 
that she had to wear pads for incontinence which she had to 
change two to three times per day.  She said that this 
incontinence had been intermittent for the last several 
years, which was especially bad under stress or when 
coughing.  She referred to increasing frequency, urgency, and 
incontinence.  She believed that it took longer to empty her 
bladder, and said she had to get up frequently at night.  She 
also noted urinary leakage during sexual intercourse.  The 
diagnosis was third degree cystocele.  

VA re-examined the veteran in April 2003.  She referred to 
frequency and stress incontinence.  She noted that had to 
wear a pad.  On the pelvic examination, she was noted to have 
a second to third degree cystourethrocele.  The rectovaginal 
examination yielded no additional tenderness.  The diagnosis 
was symptomatic cystourethrocele.  A follow-up genitourinary 
examination was recommended.

In March 2003, the veteran was seen at the VA genitourinary 
clinic.  She described a 13-year history of increased urinary 
frequency and incontinence.  She noted that these symptoms 
had become worse over the past year.  She noted that she had 
the urge to urinate every hour, and that she had nocturia and 
stress incontinence.  She also noted that she had incomplete 
emptying of the bladder.  She also had increased left upper 
quadrant abdominal pain, which resolved with urination.  
Clinical examination showed a Grade I cystocele upon bimanual 
examination, and no urinary leakage upon coughing.  She was 
not on any medications.  She was advised on Kegel exercises 
to strengthen the pelvic muscles.  In April, she was noted to 
be on Detrol.

A January 2005 VA examination noted that the veteran had 
mixed urinary incontinence, managed with oxybutynin.  Another 
VA examination was conducted in January 2005.  She complained 
of urinary incontinence and stated that she wore pads out of 
fear that she would have accidents.  Incontinence would occur 
during stressful activities such as coughing, sneezing, 
climbing stairs, bending, and lifting.  She said that she had 
trouble getting to the bathroom when she felt the urge to 
urinate.  The pelvic examination showed normal genitalia with 
decreased vaginal muscular control.  She had hypermobility of 
the urethra.  A cystocele was protruding 1 cm from the hymen; 
in the standing position, it protruded just beyond the hymen.  
The diagnosis was mixed urinary incontinence and grade II 
cystocele.  She commented that this disorder did limit her; 
she had to wear pads and could not be far from a bathroom.  
It was noted that a cystocele is often noted be co-morbid 
with urine incontinence but is not, by itself, disabling.

Another VA examination of the veteran was conducted in April 
2006.  She stated that she often had problems with increased 
frequency of micturition and stress incontinence.  She noted 
that she had had a wire implantation done in January 2006 at 
a private facility for her incontinence, although she still 
had some problems.  She stated that she had to go to the 
bathroom almost every hour during the day, but 4 to 5 times 
every night.  She also had to change pads 10 to 15 times per 
day depending on whether she had any accidents.  During the 
day she would use panty-liners and at night she would use 
heavier pads.  Accidents were not as common, but she noted 
that she had leakage due to coughing, sneezing, lifting, or 
going up or down stairs.  She said that she was afraid to be 
too far from a bathroom.  The examiner noted during the 
physical examination that she had to use the bathroom once.  
She had on a clean panty-liner which was not soiled, but she 
said that she had just changed it.  On Valsalva maneuver, 
there was a moderate lack of pelvic support and there was a 
cystocele protruding to about 1 cm from the hymen.  The 
diagnosis was cystocele with symptoms of mixed urinary 
incontinence, with 10 to 15 pads per day.  A urinanalysis 
showed no urinary tract infection.

By regulation, a 40 percent disability evaluation is 
warranted when the wearing of absorbent material is required, 
which needs to be changed two to four times a day.  A 60 
percent evaluation requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 100 percent evaluation would require 
renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or BUN more than 80mg%; or, 
creatnine more than 8mg%; or, markedly decreased function of 
the kidney or other organ systems, especially cardiovascular.  
See 38 C.F.R. Part 4, DC 7516 (2006).  

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 40 percent from January 
29, 2001, through April 18, 2006, and in excess of 60 percent 
from April 18, 2006, has not been established.  From the 
period between January 29, 2001 through April 18, 2006, the 
veteran's cystocele residuals were manifested by the wearing 
of absorbent materials that had to be changed between two to 
three times per day, which is adequately compensated by the 
40 percent disability evaluation assigned.  After April 18, 
2006, she had to change these absorbent materials 10 to 15 
times per day, which warrants the assignment of a 60 percent 
disability evaluation.  This is the maximum evaluation 
warranted for voiding dysfunction.  A 100 percent evaluation 
is not justified since there is no indication of renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity.  Therefore, the evaluations assigned 
adequately compensate the veteran for the degrees of 
disability assigned during the periods of time involved.

In conclusion, the preponderance of the evidence is against 
an evaluation in excess of 40 percent for the evaluation 
assigned to the cystocele residuals from January 29, 2001, 
through April 18, 2006, and in excess of 60 percent from 
April 18, 2006.

B.  Bronchitis

The relevant evidence of record included an examination 
conducted in February 1999.  Ever since 1981, she noted that 
she had had shortness of breath and some chest tightness.  
The FEV was 84 percent of predicted and the FEV1/FVC was 83 
of predicted.  

The veteran was re-examined by VA in August 2002.  She noted 
that the frequency of her attacks had increased since her 
last examination, noting that her bronchitis infections were 
occurring twice a year.  For the last three to four days she 
had been on antibiotics.  Her symptoms included chest pain, a 
cough, and nose pain with a runny nose.  She stated that she 
had a cough every morning, with green mucous.  She was on no 
medications.  She had expiratory wheezes bilaterally.  The 
chest wall was negative for any deformities.  There was no 
dyspnea or use of accessory muscles on respiration.  She was 
unable to do pulmonary function tests (PFTs).  The diagnosis 
was chronic recurrent bronchitis, with no flare-ups.

VA outpatient treatment records show that on October 23, 
2002, she complained of a cough with green-tinged sputum for 
the past 10 days.  Her lungs displayed scattered wheezing in 
the upper lobes and diminishment in the lower bases.  A 
productive cough was noted.  The diagnosis was bronchitis.  
On April 3, 2003, she again complained of a productive cough.  
Her lungs were clear, with no crackles or wheezes.  

During an October 2003 VA gynecological examination, the 
veteran's lungs were noted to be clear.  She was afforded 
another VA examination in April 2006.  She noted that she had 
worse symptoms between November to February.  She had 
coughing in the morning for about a half an hour; there was 
no hemoptysis.  She would use an inhaler about twice a week.  
At times, with moderate to severe exertion, she would have 
shortness of breath.  She was not on any oxygen, and had not 
gone to the emergency room over the past year.  PFTs showed 
that post-bronchodilator, the FEV1/FVC was 83 percent of 
predicted.

According to the applicable criteria, a 10 percent evaluation 
for bronchitis is warranted when the FEV1 is 71 to 80 percent 
predicted, or; FEV1/FVC is 71 to 80 percent predicted, or; 
DLCO (SB) of 66 to 80 percent predicted.  A 30 percent 
evaluation is warranted when the FEV1 is 56 to 70 percent 
predicted, or; FEV1/FVC is 56 to 70 percent predicted, or; 
DLCO (SB) of 56 to 65 percent predicted.  A 60 percent 
evaluation is warranted when the FEV1 is 40 to 55 percent 
predicted, or; FEV1/FVC is 40 to 55 percent predicted, or; 
DLCO (SB) of 40 to 55 percent predicted, or with maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  See 38 C.F.R. Part 4, DC 6600 
(2006).

VA amended the Rating Schedule concerning respiratory 
conditions, effective from October 6, 2006.  VA added 
provisions that clarify the use of pulmonary function tests 
(PFTs) in evaluating respiratory conditions.  A new paragraph 
(d) to 38 C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions, 
which state: 

1.  PFTs are required to evaluate respiratory 
conditions except:  
i.  when the results of a maximum exercise 
capacity test are of record and are 20 
ml/kg/min or less.  If a maximum exercise 
capacity test is not of record, evaluation 
should be based on alternative criteria.  
ii.  when pulmonary hypertension (documented 
by an echocardiogram or cardiac 
catheterization), cor pulmonale, or right 
ventricular hypertrophy has been diagnosed. 
iii.  when there have been one or more 
episodes of acute respiratory failure. 
iv.  when outpatient oxygen therapy is 
required.
        
2.  If the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) test is not of record, evaluation should be 
based on alternative criteria as long as the 
examiner states why the DLCO (SB) test would not be 
useful or valid in a particular case. 

3.  When the PFTs are not consistent with clinical 
findings, evaluation should be based on the PFTs 
unless the examiner states why they are not a valid 
indication of respiratory functional impairment in 
a particular case. 

4.  Post-bronchodilator studies are required when 
PFTs are done for disability evaluation purposes 
except when the results of pre-bronchodilator PFTs 
are normal or when the examiner determines that 
post-bronchodilator studies should not be done and 
states why.

5.  When evaluating based on PFTs, post-
bronchodilator results are to be used unless the 
post-bronchodilator results were poorer than the 
pre-bronchodilator results.  In those cases, the 
pre-bronchodilator values should be used for rating 
purposes. 

6.  When the results of different PFTs (FEV-1, FVC, 
etc.) are disparate (so that the level of 
evaluation would differ depending on which test 
result is used), the test result that the examiner 
states most accurately reflects the level of 
disability should be used for evaluation.  

7.  If the FEV-1 and the FVC are both greater than 
100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.  

Upon careful review of the evidence of record, it is found 
that a compensable evaluation from August 28, 2000, through 
April 18, 2006, and for an evaluation in excess of 30 percent 
from April 18, 2006, has not been established.  From the 
period from August 28, 2000, through April 18, 2006, there is 
no indication that a compensable evaluation was warranted.  
There was no indication that the FEV1 or the FEV1./FVC were 
71 to 80 percent of predicted.  The only PFTs conducted 
during this period were from the February 1999 VA examination 
which showed FEV1/FVC of 83 percent of predicted and FEV of 
84 percent of predicted; these evaluations do not warrant the 
assignment of a compensable evaluation.  Following April 18, 
2006, there is no indication in the objective record that an 
evaluation in excess of 30 percent is justified.  There is no 
suggestion that the FEV1 or the FEV1/FVC is 40 to 55 percent 
of predicted, as would be required to warrant the assignment 
of a 60 percent disability evaluation, nor is there any 
indication that the DLCO was 40 to 55 percent of predicted, 
or that the maximum oxygen consumption was of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Therefore, it 
cannot be found that a 60 percent disability evaluation is 
warranted from April 18, 2006.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation from August 
28, 2000, through April 18, 2006, and for an evaluation in 
excess of 30 percent from April 18, 2006.  

C.  Extra-schedular evaluations

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation can be provided commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
represents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Board finds no exceptional circumstances in this case 
that would warrant referral for consideration of an extra-
schedular evaluation.  There is no suggestion in the 
objective record that these disabilities have caused marked 
interference with employment or that they have required 
frequent periods of hospitalization for their treatment.  As 
a consequence, it is found that the disabilities are 
adequately compensated by the regular schedular standards.  


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
cystocele from January 29, 2001, through April 18, 2006, is 
denied.

Entitlement to an evaluation in excess of 60 percent for a 
cystocele from April 18, 2006, is denied.

Entitlement to a compensable evaluation for bronchitis from 
August 28, 2000, through April 18, 2006, is denied.

Entitlement to an evaluation in excess of 30 percent for 
bronchitis from April 18, 2006, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


